DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (9,401,500).
Regarding Claim 16: Kwak teaches a modular battery unit for use in a data center rack, comprising: a housing (figs. 1-3) having a top surface (100) and an opposed bottom surface (200); a battery (figs. 1-3) disposed within the housing (figs. 1-3); a plurality of strips (areas holding the phase change material in figs. 1-3) of phase change material ("PCM") (figs. 1-3) attached to at least the top surface (figs. 1-3) and spaced apart from one another (figs. 1-3); and air flow channels (arrows shown in figs. 1-3) provided in spaces between two adjacent strips of the plurality of strips (figs. 1-3), the air flow channels defined by a shape and size of the spaces between the two adjacent strips (figs. 1-3).
Regarding Claim 17: Kwak teaches the air flow channels direct air in one direction (figs. 1-3).
Regarding Claim 18: Kwak teaches each of the plurality of strips has an outer edge (figs. 1-3), and wherein the shape of the air flow channels is further defined by a contour of the outer edge (figs. 1-3).
Regarding Claim 20: Kwak teaches at least two of the plurality of strips have a parabolic shape (figs. 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (9,401,500) in further view of Keenan (7,489,509).
Regarding Claim 1: Kwak teaches and a modular battery unit (figs. 1-3), the modular battery unit comprising: a housing (100, 200) having an outer surface (figs. 1-3); a plurality of strips (areas holding the phase change material in figs. 1-3) of phase change material ("PCM") (figs. 1-3) attached to the outer surface (figs. 1-3) and spaced apart from one another (figs. 1-3); and air flow channels (figs. 1-3) formed in spaces between two adjacent strips of the plurality of strips (figs. 1-3), the air flow channels defined by a shape and size of the spaces between the two adjacent strips (figs. 1-3), but lacks a specific teaching of a data rack system comprising: a data center rack frame; a shelf positioned within the data center rack frame; the modular battery unit disposed on the shelf.
Keenan teaches a data rack system comprising: a data center rack frame (shown in fig. 1); a shelf (162) positioned within the data center rack frame (fig. 1); the modular battery unit disposed on the shelf (col. 5 lines 56-65).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kwak by having a data rack system comprising: a data center rack frame; a shelf positioned within the data center rack frame; the modular battery unit disposed on the shelf as disclosed by Keenan in order to allow for the proper cooling and storage of the apparatus leading to a more versatile overall device for the user as it is commonly known and used to have modular battery units on the interior of data rack systems while also allowing for a more efficient cooling system of the battery unit which would lead to a decreased chance of damage to the apparatus requiring repair of replacement of components. 
Regarding Claim 2: Kwak teaches the housing of the modular battery unit includes opposed top and bottom outer surfaces (figs. 1-3), and opposed side surfaces extending between the top and bottom surfaces (figs. 1-3), wherein at least one strip of the plurality of strips is positioned on a top surface of the modular battery unit (figs. 1-3).
Regarding Claim 3: Kwak teaches the air flow channels direct air in one direction (figs. 1-3, each arrow is in the same general direction).
Regarding Claim 4: Kwak teaches the air flow channels direct air in two directions (figs. 1-3, each airflow arrow can be seen as its own direction along the top portion as well as along the bottom portion of the battery unit).
Regarding Claim 5: Kwak teaches wherein each of the plurality of strips has an outer edge (figs. 1-3), and wherein a shape of the air flow channels is further defined by a contour of the outer edge (figs. 1-3).
Regarding Claim 6: Kwak teaches the contour includes a straight line (figs. 1-3 side edges of the areas filled with phase change material).
Regarding Claim 7: Kwak teaches the contour includes a curved line (figs. 1-3 top portions of the areas filled with phase change material).
Regarding Claim 8: Kwak lacks a specific teaching of at least two of the plurality of strips are elongated strips having a rectangular shape.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kwak by having at least two of the plurality of strips are elongated strips having a rectangular shape in order to allow for a more efficient cooling system of the battery unit which would lead to a decreased chance of damage to the apparatus requiring repair of replacement of components wherein this would be accomplished merely by changing the already disclosed shape of the apparatus wherein a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47.
Regarding Claim 9: Kwak teaches at least two of the plurality of strips have a parabolic shape (figs. 1-3)
Regarding Claim 10: Kwak lacks a specific teaching of wherein at least one of the plurality of strips has a width that changes between a first end of the at least one strip to an opposed second end of the at least one strip.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kwak by having wherein at least one of the plurality of strips has a width that changes between a first end of the at least one strip to an opposed second end of the at least one strip in order to allow for a more efficient cooling system of the battery unit which would lead to a decreased chance of damage to the apparatus requiring repair of replacement of components wherein this would be accomplished merely by changing the already disclosed shape of the apparatus wherein a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47.
Regarding Claim 11: Kwak teaches the plurality of strips is a first plurality of strips (figs. 1-3), and wherein the system further comprises a second plurality of strips of phase change material (figs. 1-3), but lacks a specific teaching of the second plurality of strips of phase change material being disposed on at least one surface of the shelf.
Keenan teaches a first and second plurality of strips of phase change material (116a-116c) wherein the second plurality of strips of phase change material being disposed on at least one surface of the shelf (fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kwak by having the second plurality of strips of phase change material being disposed on at least one surface of the shelf as disclosed by Keenan in order to allow for a more efficient cooling system of the battery unit which would lead to a decreased chance of damage to the apparatus requiring repair of replacement of components.
Regarding Claim 12: Kwak lacks a specific teaching of the at least one surface of the shelf is an interior surface facing toward a bottom surface of the modular battery unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kwak by having the at least one surface of the shelf is an interior surface facing toward a bottom surface of the modular battery unit in order to allow for a more efficient cooling system of the battery unit which would lead to a decreased chance of damage to the apparatus requiring repair of replacement of components wherein this would be accomplished merely by relocating the already disclosed elements of the apparatus wherein it has been held that a mere rearranging of the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding Claim 13: Kwak teaches wherein the plurality of strips are flexible strips (col. 4 lines 6-12).
Regarding Claim 14: Kwak lacks a specific teaching of wherein the plurality of strips are rigid.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kwak by having wherein the plurality of strips are rigid in order to allow for a more efficient cooling system of the battery unit which would lead to a decreased chance of damage to the apparatus requiring repair of replacement of components wherein this would be accomplished merely by choosing the correct type of material wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.
Regarding Claim 15: Kwak lacks a specific teaching of wherein the PCM comprises a bio-based paraffin.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kwak by having wherein the PCM comprises a bio based paraffin in order to allow for a more efficient cooling system of the battery unit which would lead to a decreased chance of damage to the apparatus requiring repair of replacement of components wherein this would be accomplished merely by choosing the correct type of material wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak (9,401,500).
Regarding Claim 19: Kwak lacks a specific teaching of at least two of the plurality of strips are elongated strips having a rectangular shape.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kwak by having at least two of the plurality of strips are elongated strips having a rectangular shape in order to allow for a more efficient cooling system of the battery unit which would lead to a decreased chance of damage to the apparatus requiring repair of replacement of components wherein this would be accomplished merely by changing the already disclosed shape of the apparatus wherein a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841